In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-178V
                                      Filed: June 30, 2016
                                          Unpublished

****************************
KATHLEEN THEOBALD,                        *
                                          *
v.                                        *
                     Petitioner,          *      Ruling on Entitlement; Concession;
                                          *      Influenza Vaccination;
                                          *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Amy Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On February 4, 2016, Kathleen Theobald (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered a left shoulder injury caused in fact by the influenza vaccine she received on
October 20, 2014. Petition at 1, ¶ 15. Petitioner further alleges that she received the
vaccination in the United States, suffered the residual effects of her injury for more than
six months, and has never received an award or settlement for her injury, alleged as
vaccine caused. Id. at ¶¶ 2, 15, 18. The case was assigned to the Special Processing
Unit of the Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On June 30, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report3
at 1. Specifically, respondent “has concluded that petitioner’s alleged injury is
consistent with SIRVA and that it was caused-in-fact by the flu vaccine she received on
October 20, 2014.” Id. at 4. Respondent further agrees that “based on the record as it
now stands, petitioner has satisfied all legal prerequisites for compensation under the
Vaccine Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                         s/Nora Beth Dorsey
                                         Nora Beth Dorsey
                                         Chief Special Master




3Respondent filed the Rule 4(c) Report in conjunction with a Proffer, titling the document
“RESPONDENT’S RULE 4(c) REPORT AND PROFFER ON DAMAGES.”


                                                     2